DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The IDS received on August 2, 2022 and September 9, 2022 are proper and are being considered by the Examiner.
The Office advises that Applicants’ representative peruse their citation of references in the IDS.
One of the references cited in the IDS received on August 2, 2022 (PGPUB citation #12) is directed to a disclosure which has no relevance to the presently claimed invention (see below):

    PNG
    media_image1.png
    1310
    902
    media_image1.png
    Greyscale

Preliminary Remark
	Claims 2-7, 11, 12, 15, 18, and 27 are canceled.
	Claims 28-31 are new.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 7-10, 12-14, 16-24, and 26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobile et al. (US 2005/0227264 A1, published October 2005, priority January 2004) in view of Takahashi et al. (U.S. Patent No. 7,604,938, issued October 20, 2009, priority February 2005) and Srinivasan et al. (US 2007/0275415 A1, published November 29, 2007, priority April 2006), made in the Office Action mailed on February 22, 2022 is withdrawn in view of the Amendment received on May 20, 2022.
Specifically, the direction of the flow by which the aqueous and oil flow are perpendicular (i.e., T-section), where the aqueous droplets are formed by flowing into a perpendicularly flowing oil stream.  Therefore, the oil is not flowing in the direction at which the aqueous fluid is flowing in a channel when inserted into the oil as presently claimed.
The rejection of claim 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobile et al. (US 2005/0227264 A1, published October 2005, priority January 2004) in view of Takahashi et al. (U.S. Patent No. 7,604,938, issued October 20, 2009, priority February 2005) and Srinivasan et al. (US 2007/0275415 A1, published November 29, 2007, priority April 2006), as applied to claims 1, 7-10, 12-14, 16-24, and 26 above, and further in view of Kambara et al. (US 2001/0024790 A1, published September 27, 2001) made in the Office Action mailed on February 22, 2022 is withdrawn in view of the Amendment received on May 20, 2022.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8-10, 13, 14, 16, 17, 19-24, 26, and 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobile et al. (US 2005/0227264 A1, published October 2005, priority January 2004) in view of Utada et al. (Science, April 22, 2005, vol., 308, pages 537-541), Takahashi et al. (U.S. Patent No. 7,604,938, issued October 20, 2009, priority February 2005) and Srinivasan et al. (US 2007/0275415 A1, published November 29, 2007, priority April 2006) and evidenced by Link et al. (WO 2004/091763 A2, published October 2004, priority April 2003).
	With regard to claim 1, Nobile et al. teach a method of detecting a nucleic acid, the method comprising the steps of:
obtaining a DNA fragment (“genomic DNA library or a cDNA library … each member of the DNA population have a common nucleic acid at the first end and a common nucleic acid at the second end … can be accomplished, for example, by ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member of the DNA population … the template is about 150 bp to 750 bp in size, such as, for example about 250 bp in size”, section [0049]);
capturing the fragments onto beads (“single stranded nucleic acid template to be amplified may be attached to a capture beads … these attachments may be mediated by … oligonucleotides that are bound to the surface of the bead …”, section [0051]; “oligonucleotides can be employed which specifically hybridize to unique sequences at the end of the DNA fragment…”, section [0054]; “[e]ach capture bead is preferably designed to have a plurality of oligonucleotides that recognize … a portion of the nucleic acid template”, section [0055]);
encapsulating the beads in droplets ([c]apture beads with or without attached nucleic acid templates may be suspended in a heat stable water-in-oil emulsion…”, section [0058]; “emulsion is preferably generated by adding beads to an amplification solution …”, section [0060]; :[a]fter encapsulation of the bead and PCR solution and template DNA in the micro-reactor”, section [0065]);
conducting an amplification reaction in the droplets to yield beads carrying amplified, bead-bound nucleic acid (“the template nucleic acid may be amplified, while attached … or unattached to beads …”, section [0065]);
evaluating the contents of the droplets (“[a]fter amplification, the beads (each containing the amplified nucleic acid), may be filtered out of the emulsion flow via a bead filter … and thereafter processed for subsequent sequencing”, section [0072]); “[f]ollowing amplification of the nucleic acid templates and the attachment of the amplification copies to the bead, the beads may be recovered … beads may be isolated from the microreactors and used for sequencing”, sections [0099] and [0101]).
The nucleic acid comprises DNA (see above).
With regard to claim 8, the nucleic acid comprises an adaptor (see above).
With regard to claim 9, the droplets comprise primers (“emulsifier emulsifies a PCR reaction mixture (having a plurality of beads …”, section [0071]); “heated sections of the chips can allow for denaturation … primer annealing …”, section [0097]; see PCR reagent on sections [0113] and [0114]).
With regard to claim 10, the primers are coupled to beads (“primer species that may be immobilized on the bead”, section [0046]).
The droplets are surrounded by an immiscible fluid (“emulsion is preferably generated by adding beads to an amplification solution …”, section [0060]; :[a]fter encapsulation of the bead and PCR solution and template DNA in the micro-reactor”, section [0065]; “emulsion may be composed of discrete aqueous phase microdroplets … enclosed by a thermostable oil phase”, section [0045]).
With regard to claim 13, the amplification is PCR (section [0045], for example).
With regard to claim 16, at least about 30% of the beads capture one of the fragments (“microreactors should be sufficiently large to encompass sufficient amplification reagents for the degree of amplification required … up to about 20,000,000 or more, each containing effectively a single member of a DNA library can be suppled”, section [0062]).
With regard to claim 17, the encapsulating step produces at least about 450,000 beads liked to the fragments (see above, microreactors having 20,000,000 or more DNA library necessarily has at least 450,000 beads captured to the DNA library fragment).
The nucleic acid is genomic DNA (“emulsion amplification is a population of DNA such as, for example, a genomic DNA”, section [0049]).
With regard to claim 19, the encapsulating step results in predominantly one fragment per bead (“nucleic acid template can be diluted to obtain effectively one copy of delivered template per microreactor”, section [0068]).
With regard to claim 20, the amplification reaction result in beads carrying at least ten million copies of a unique fragment (“nucleic acid template can be diluted to obtain effectively one copy of delivered template per microreactor, and a final yield of 1,000,000 to 10,000,000 template copies per bead”, section [0068]).
With regard to claim 21, the artisans teach breaking the droplets and depositing the beads into a wells for sequencing (beads are recovered from emulsion particles, see section [0099]; and the released beads with the attached copies of template nucleic acids are deposited onto a microwells for sequencing reaction, “distribution onto multiwall (e.g., picotiter) plates”, section [0102]).
With regard to claim 24, the bead-bound nucleic acids are denatured (“beads are resuspended … and then NaOH is added to remove the annealed oligo”, section [0128]).
With regard to claim 26, the artisans explicitly teach that any amplification can be employed in their method, including isothermal amplification (“the present invention provide methods and systems for performing continuous flow amplification, specifically, encapsulated continuous flow amplification.  Such embodiment may be used with thermal or isothermal amplification reactions, for example, PCR, rolling circle amplification, whole genome amplification …”, section [0010]).
Nobile et al. do not employ an emulsion generation scheme as presently claimed herein, wherein the direction of the oil into the nozzle is the same as the direction of the aqueous fluid which is introduced into the oil.
Consequently, the nozzle doesn’t explicitly teach a three-dimensional ferrule protruding into the oil (claim 28), wherein the oil flows in a continuous flow into the ferrule (claim 29), wherein the continuous oil flow circulates around the ferrule flowing into the ferrule with the droplet (claim 30), or the aqueous phase fluid is injected into the oil flow in the same direction as the oil flows through the isolated nozzle1 (claim 31)
While Nobile et al. explicitly teach that the DNA library are made up of small fragments such as 150 bp and 250 bp with adaptors ligated to each end of the fragments, the artisans do not explicitly state that the DNA are subject to a “fragmenting” step.
Nobile et al. while explicitly teachings performing amplification from emulsion droplets on their device via continuous flow, do not teach that a “microfluidic” chip is employed for the emulsion formation, or that they are thermocycled therein (claim 14).
Nobile et al. also do not explicitly state that the contents of the droplets are “electrically” evaluated.
Nobile do not explicitly teach that a gene expression analysis is performed (claim 22), but explicitly teach that cDNA (claim 23) are employed for their disclosed method (“a cDNA library … each member of the DNA population have a common nucleic acid at the first end and a common nucleic acid at the second end … can be accomplished, for example, by ligating a first adaptor DNA sequence to one end and a second adaptor DNA sequence to a second end of each member of the DNA population … the template is about 150 bp to 750 bp in size, such as, for example about 250 bp in size”, section [0049]).
Utada et al. teach a method of generating aqueous emulsion particles flowing in an immiscible oil carrier fluid, wherein the artisans teach the below reproduced configuration for this purpose:

    PNG
    media_image2.png
    197
    618
    media_image2.png
    Greyscale
As shown, Utada et al. teaches a configuration which generates monodispersed droplets flowing inside a continuously flowing immiscible fluid.
	As also clearly seen, the nozzle the left-tube opening is completely surrounded by the “outer fluid” which is immiscible with the inner and middle fluid, and the inner fluid is a capillary inserted into the outer-most rectangular tubing (“cylindrical glass capillary tubes nested within a square glass tube”, page 538, middle column, thus a 3-D ferrule) that protrudes into the oil, wherein the oil is continuous flowing (“outermost fluid is pumped through the outer coaxial region”, page 538, middle column), and this oil circulates around the ferrule before flowing into the ferrule with the droplets (see the direction of the arrow of the outer fluid which surrounds the ferrule).
	The direction of the outer fluid as it enters the nozzle is in the same direction as the direction at which the inner fluid is introduced into the oil.
Takahashi et al. teach an automated platform comprising a microfluidic device (“microfluidic system … result in a novel inline automated platform …”, column 9, lines 7-8), wherein encapsulated droplets are generated on a fluidic chip (“microfluidic device comprising at least one sipper, at least one fluid reservoir connected to at least one microfluidic inline reaction channel, wherein the at least one microfluidic inline channel runs through a reagent assembly area, an amplification area within a first temperature-controlled area, and a detection area within a second temperature-controlled area …”, column 9, lines 52-58; “aspirating sample droplets from the sample with a sipper into a microfluidic inline reaction channel of a microfluidic device … and forming sample plugs by mixing sample droplets with primer plugs …”, column 11, bottom to column 12, line 3; “sample plug is surrounded by an immiscible nonaqueous fluid (e.g., mineral oil) as it is being aspirated to further prevent contamination”, column 12, lines 18-21).
Takahashi et al. also teach that after amplification reaction, the droplets containing the amplified nucleic acids are sorted (“a microfluidic channel comprises a ‘valve’ downstream of the detection area, such that a decision may be made regarding whether the DNA sample plug [droplet] passing through the ‘valve’ will be aspirated, e.g., into a waste well, or selected for further analysis, e.g., with a DNA sequencing chip”, column 9, bottom to column 10, line 2), thereby evaluating the contents of the droplet.
Srinivasan et al. teach a method of amplifying nucleic acids in a droplet, wherein the artisans evidence various well-known means of detecting amplification products, such as electrical detection:
“invention provides methods, devices and systems for executing one or more droplet-based biochemical assays … amplifying nucleic acids ..”, section [0054])

“amplified nucleic acid will be detected after some number of amplification cycles … Detection generally involves using droplet operations to transport the droplet into detection zone in which a sensor measures some aspect of the droplet, such as a physical, chemical or electrical aspect, which correlate with amplification … some embodiment, the detection method for amplification is a fluorescence technique” (section [0087])

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nobile et al. with the teachings of Utada et al., Takahashi et al. and Srinivasan et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Nobile et al. teach a method of performing an amplification of nucleic acid template library comprising a predetermined length which are flanked by adapters on a bead inside emulsion droplets for the purpose of amplifying them therein, and collecting and sequencing the amplified products.  While Nobile et al. did not perform their amplification reaction on a “fluidic chip”, the artisans explicitly taught that beads comprising oligonucleotides can be emulsified via a nozzle with extensive steps to avoid clogging of the nozzle dispensing the beads during the emulsification process (see section [0086] for example) which can be coupled to a device region for continuous thermocycling of the nucleic acids in the emulsion droplets, followed by their collection and sequencing.
Takahashi et al. also teach a method of automating the process of emulsion droplets comprising nucleic acids, wherein the emulsion products are generated within a microfluidic device and amplified therein, as well as collecting the amplified nucleic acids therein for the same purpose as suggested by Nobile et al., that is, sequencing the amplified products.
In addition, Takahashi et al. provide an additional element that allows one to sort out the droplets containing the nucleic acid amplification products from those that do not, wherein the sorting allows only those containing the amplification product to proceed to the subsequent sequencing reaction.
Therefore, one of ordinary skill in the art would have been motivated to combine the teachings of Nobile et al. with the teachings of Takahashi et al., so as to arrive at a method of encapsulating bead-bound nucleic acid templates in emulsion droplets, amplifying their contents, sorting and selecting only those droplets containing the amplified products for next taught step of sequencing reactions.
While Takahashi et al.’s taught soring method involved the detection of amplification product based on fluorescence, as evidenced by Srinivasan et al. detection of amplified product in an emulsion droplet (or bolus) by means such as optical (fluorescence), or electrical detection was routine.
Therefore, one of ordinary skill in the art would have recognized that any of such prior art known means for detecting the amplification products in a droplet for the purpose of sorting them (in the process of Takahashi et al.) would have produced the same predictable outcome.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
With regard to actively fragmenting the nucleic acids before ligating the adapters to their ends, such would have been an implicit step if not an obvious step, as it is clear from Nobile et al.’s teachings that the starting nucleic acid templates from the library should be of a certain length, which would have led the ordinarily skilled artisan to first fragment the starting nucleic acid molecules to the desired size, especially given that Nobile et al. also teach that adopters should be ligated to each of the fragments, which typically involve restriction digestion of the nucleic acids so as to produce ends which are amenable to ligation of adopters.
Lastly, with regard to combining the teachings of Utada et al. for generating the monodispersed droplets with the teachings of Nobile and Takahshi et al., Utada et al. provide a clear advantage of their configuration over that of a T-junction emulsion generation:
“availability of highly monodisperse double emulsions would not only greatly improve their applicability but also allow for detailed studies of their stability under more controlled conditions.” (page 538, 1st column)

“we describe a fluidic device that generates double emulsions in a single step, allowing precision control of the outer and inner drop sizes as well as the number of droplets encapsulated in each larger drop” (page 538, middle column)

While the configuration of Utada et al. was directed to the generation of double-emulsion droplets flowing in an immiscible fluid, one of ordinary skill in the art would have recognized the benefit of being able to control the droplet sizes of the emulsion particles in Nobile et al.’s method of amplification reaction, allowing for uniform distribution of reaction contents therein.

    PNG
    media_image3.png
    406
    816
    media_image3.png
    Greyscale
Indeed, such a knowledge was already present as evidenced by Link et al. (2004/091763 A2, published October 2004, priority April 2003), wherein immiscible products were generated in a similar construct as well.

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobile et al. (US 2005/0227264 A1, published October 2005, priority January 2004) in view of Utada et al. (Science, April 22, 2005, vol., 308, pages 537-541), Takahashi et al. (U.S. Patent No. 7,604,938, issued October 20, 2009, priority February 2005) and Srinivasan et al. (US 2007/0275415 A1, published November 29, 2007, priority April 2006) and evidenced by Link et al. (WO 2004/091763 A2, published October 2004, priority April 2003), as applied to claims 1, 8-10, 13, 14, 16, 17, 19-24, 26, and 28-31 above, and further in view of Kambara et al. (US 2001/0024790 A1, published September 27, 2001).
The teachings of Nobile et al., Utada et al., Takahashi et al. and Srinivasan et al. have already been discussed above.
While the artisans all teach that the bead bound amplification products produced in the emulsion droplets should be sequenced, the artisans do not explicitly teach all possible known means of sequencing the amplification products.
Kambara et al. teach a method of pyrosequencing nucleic acids simultaneously on a chip, wherein the artisans explicitly state that the target nucleic acids to be sequenced are immobilized on a bead (“primers are immobilized on a solid surface, beads or the like, and the target DNA is obtained by hybridizing a double-stranded DNA sample with these primers”, section [0010]), wherein the sequencing reagents, such as polymerases, can be provided on a bead, immobilized thereon (“[i]n this case, DNAs to be sequenced are immobilized on the beads, but enzyme, such as luciferase, can also be additional immobilized on the same beads …”, section [0082]).
It would have been prima facie obvious to one of ordinary at the time the invention was made to combine the teachings of Nobile et al., Utada et al., Takahashi et al. and Srinivasan et al. with the teachings of Kambara et al., thereby arriving at the invention as claimed for the following reasons.
One of ordinary skill in the art would have had a reasonable expectation of success at delivering the bead-bound, amplification products to any sequencing platform in the art as Nobile, Utada et al., Takahashi et al. and Srinivasan et al. suggested.
Therefore, one of ordinary skill in the art would have been motivated to deliver the amplified products produced from the combination of Nobile et al., Utada et al., Takahashi et al., and Srinivasan et al. onto the sequencing platform of Kambara et al. for the purpose of sequencing them by pyrosequencing means, a technique well-established at the time the invention was made.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant’s arguments with respect to the previous rejections have been considered but are moot in view of the present new grounds of rejections based on Utada et al. and Link et al.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 23, 2022
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See claim interpretation regarding claim 31 above.